DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 214 on fig. 2N; 215 in figs. 2O-P; 217 in fig. 2Q.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each 

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The amendments are made to correct 112 1st, 112 2nd and incongruities issues among which the major ones are hereby explained. For claim 13, it appears that it is related to fig. 2O, and in that figure, the third recess is defined in part by two sidewalls (sidewalls of the opening accommodating pillar 204A for example) of the molding body and not two sidewalls of any magnetic body (in case Applicants meant to write “magnetic device”, which is 201, instead of “magnetic body”) as claimed (the sidewalls of the magnetic device 201 are well above the third recess and can’t in any way define it). For claim 19, the first metal layer as claimed is metal layer 213 (second metal layer as described on fig. 4), and the second metal layer as claimed is metal layer 211 (first metal layer as described in fig. 4), and as such, there is no support for claiming the first metal layer being over the second metal layer, but it is rather the opposite that has support (the use of the terms “first” and “second” in the 
The application has been amended as follows: 
Claim 1 is amended to read in its last paragraph “…a magnetic device, disposed over a top surface of the molding body and the plurality of conductive pillars, wherein a first electrode of the magnetic device is disposed over and electrically connected to [[a]] the first conductive pillar and a second electrode of the magnetic device is disposed over and electrically connected to [[a]] the second conductive pillar.
Claim 4 is amended to read on line 6 “… [[a]] the top surface…”
Claim 11 is amended to read “The stacked electronic structure as claimed in claim 10, wherein…”
Claim 13 is amended to read on line 4 “molding body…”
Claim 19 is amended to read on line 8 “… from a top surface…” and on the last two lines “… and the second metal layer is disposed over and electrically connected to the first metal layer.”
Claim 20 is amended to read on line 5 “…, wherein [[a]] the…” and on line 8 “… from a top surface…”.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-18, the closest prior art (see references cited on PTO 892, especially fig. 3B and related text of Chen et al. ‘756) discloses certain features of claim 1 such as a stacked electronic structure comprising a plurality of electronic devices 212 and first and second conductive pillars 219 mounted on a top surface of a substrate 218 and encapsulated by a molding body 215, and a magnetic device 23 comprising first and second electrodes connected to the first and second conductive pillars as generally recited in independent claim 1. But the prior art either singly or in combination appears to fail to anticipate or render obvious such a stacked electronic structure comprising the remaining limitations of claim 1.
Re claim 19, the closest prior art (see references cited on PTO 892, especially fig. 3B and related text of Chen et al. ‘756) discloses certain features of claim 1 such as a stacked electronic structure comprising a plurality of electronic devices 212 and first and second conductive pillars 219 mounted on a top surface of a substrate 218 and encapsulated by a molding body 215, and a magnetic device 23 comprising first and second electrodes connected to the first and second conductive pillars, a metal layer 25 over the electronic devices, wherein the conductive pillars are exposed at a top surface of the molding body, as generally recited in independent claim 19. But the prior art either singly or in combination appears to fail to anticipate or render obvious such a stacked electronic structure comprising the remaining limitations of claim 19.
Re claim 20, the closest prior art (see references cited on PTO 892, especially fig. 3B and related text of Chen et al. ‘756) discloses certain features of claim 1 such as a stacked electronic structure comprising a plurality of electronic devices 212 and first and second conductive pillars 219 mounted on a top surface of a substrate 218 and encapsulated by a molding body 215, and a magnetic device 23 comprising first and second electrodes connected to the first and second conductive pillars, a metal layer 25 over the electronic devices, wherein the conductive pillars are exposed at a top surface of the molding body, as generally recited in independent claim 20. But the prior art either singly or in combination appears to fail to anticipate or render obvious such a stacked electronic structure comprising the remaining limitations of claim 20.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899